Case: 16-41155      Document: 00513883125         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-41155
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAVIER GARCIA-MARTINEZ, also known as Luis Javier Martinez, also
known as Luis Martinez-Perez, also known as Luis Javier-Garcia Martinez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:16-CR-273-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Javier Garcia-Martinez appeals from a judgment of conviction.                             He
concedes that his only argument is foreclosed by United States v. Rodriguez-
Salazar, 768 F.3d 437 (5th Cir. 2014). In that opinion, this court rejected the
argument that the Texas offense of theft is broader than the generic,
contemporary definition of theft because the Texas offense, which includes



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41155   Document: 00513883125     Page: 2   Date Filed: 02/21/2017


                                No. 16-41155

theft by deception, may be committed by taking property with the owner’s
consent.   Id. at 437-38.   Garcia-Martinez was convicted of theft under a
Tennessee statute that includes a similar theft by deception provision. We
agree with Garcia-Martinez that his argument that the Tennessee statute falls
outside the generic definition of theft is foreclosed by Rodriguez-Salazar.
Accordingly, the motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                      2